PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/978,830
Filing Date: 14 May 2018
Appellant(s): Kernwein et al.



__________________
Joseph M. Butscher (Reg. No. 48,326)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/06/2022.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 08/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Cook Does Not Anticipate Claims 1, 4, 6, 8, 10, 11, 14, 16, 18-20, and 22

	A. & C. With regards to claims 1, 11, 22 and their associated dependent claims 4, 6, 8, 10, 14, 16, and 18-20 appellant argues that the cited art Cook fails to disclose limitations relating to electronically controlling a sleep state of a retention device of a rail vehicle. For example, in claim 1 appellant argues Cook does not disclose “electronically communicating a sleep signal to the at least one of the retention devices, the sleep signal activating a stand-by state of the at least one of the retention devices”. However, Cook discloses a means for the head end unit to send a signal to the controller on each car to release the brakes (Col. 14 lines 18-38). Until a vent state is required, a stand-by state of the brakes is communicated to the brake system in order to ensure that proper air is built up in the system for the brake condition. Further Cook discloses an electronic signal sent to the brake system that maintains the required pressure throughout the system. For example, a set pressure of 85psig could be set for the system to maintain in which the brake pressure in the pneumatic system called the “lap” system i.e. a standby state is maintained at a 

	Additionally, Cook discloses another example of a standby state further consistent with the appellant’s specification paragraph [00114] wherein a stand-by state is a signal to induce an airbrake to place itself in a sleep state wherein the retention device is not active. Cook discloses multiple conditions when the retention devices are not activated during operation, such as during certain applications maintaining a lap state in which a brake pressure is maintained inside a brake cylinder (i.e. a retention device) by closing valves and keeping them shut until further action is required, wherein the office interprets the ability to maintain a condition without altering valve states as equivalent to the appellants definition of a standby state (Cook col. 13 lines 12-40). Additionally, the system overall includes a sleep state for the whole central processing unit that shuts down based on a period of time wherein the processing unit is not active placing the entire system into a “standby” or “sleep” state (Cook col. 29 lines 47-61). For these reasons, the rejections in view of the retention device sleep signal are maintained. 

	B. With regards to claim 4 appellant argues that the cited art Cook is silent on limitations regarding “receiving a control signal comprising information associated with changing the valve state of the at least one of the retention devices that is selected from the stand-by state”. However, Cook discloses a means for the head end unit to send a signal to the controller on each car to release the brakes (Col. 14 lines 18-38). Until a vent state is required, a stand-by state of the brakes is communicated to the brake system in order to ensure that proper air is built up in the system for the brake condition. Further Cook discloses an electronic signal sent to the brake system that 

	Additionally, Cook discloses another example of a standby state further consistent with the appellant’s specification paragraph [00114] wherein a stand-by state is a signal to induce an airbrake to place itself in a sleep state wherein the retention device is not active. Cook discloses multiple conditions when the retention devices are not activated during operation, such as during certain applications maintaining a lap state in which a brake pressure is maintained inside a brake cylinder (i.e. a retention device) by closing valves and keeping them shut until further action is required, wherein the office interprets the ability to maintain a condition without altering valve states as equivalent to the appellants definition of a standby state (Cook col. 13 lines 12-40).

	D. Finally, with regards to claim 14 appellant argues that the cited reference Cook fails to disclose “wherein the at least one of the retention devices includes the stand-by state and is configured to receive at least one of the control signals from the controller unit that includes information associated with awakening the at least one of the retention devices from the stand-by state”. Again, Cook discloses a means for the head end unit to send a signal to the controller on each car to release the brakes (Col. 14 lines 18-38). Until a vent state is required, a stand-by state of the brakes is communicated to the brake system in order to ensure that proper air is built up in the system for the brake condition. Further Cook discloses an electronic signal sent to the brake system that maintains the required pressure throughout the system. For example, a set pressure of 

	Additionally, Cook discloses another example of a standby state further consistent with the appellant’s specification paragraph [00114] wherein a stand-by state is a signal to induce an airbrake to place itself in a sleep state wherein the retention device is not active. Cook discloses multiple conditions when the retention devices are not activated during operation, such as during certain applications maintaining a lap state in which a brake pressure is maintained inside a brake cylinder (i.e. a retention device) by closing valves and keeping them shut until further action is required, wherein the office interprets the ability to maintain a condition without altering valve states as equivalent to the appellants definition of a standby state (Cook col. 13 lines 12-40). When the standby state is no longer required and a change in brake operation is needed, the control unit of Cook then sends a signal to activate the system, thereby waking it from a so-called stand-by state (Cook col. 14-15 lines 18-12). 

The Proposed Combination of Cook in view of Bryan Does Not Render Claims 2, 12, and 13 Unpatentable

	Appellant also argues that the cited combination of Cook in view of Bryan does not disclose claims 2 and 12-13 for the reasons found above in section I. However, the cited art Cook discloses all of the limitations cited in the independent claims 1 and 11 as shown above and the rejection is respectfully maintained. As Bryan is relevant art in the field of vehicle controls, it would have 

     III and IV.  The Proposed Combination of Cook in view of Brooks does not Render Claims 5 and 7 Unpatentable, and the Proposed Combination of Cook in view of Brooks does not Render Claims 3, 15, 17, and 18 Unpatentable 

	Appellant additionally argues that the cited combination is silent to limitations in claims 3, 5, 7, 15, 17, and 18 relating to controlling the brake forces based on the route segments and external conditions of the vehicle. For example, appellant argues that the combination of Cooks and Brooks fails to disclose “wherein the control data includes a brake force prediction from a vehicle control system, the brake force prediction associated with at least one upcoming route segment and based on an external condition and a vehicle control factor, and further comprising: determining a threshold number of the retention devices to activate based on the control data; and communicating at least one control signal to the at least one of the retention devices based on the brake force prediction.” However, Brooks discloses means for asynchronous brake settings of a train (Brooks [0052] [0302]) based on the time or location of the vehicle (Brooks [0050], see also [0304]). These changes can be set for the route prior to the start either automatically or manually (Brooks [0090]) and based on upcoming segments of a trip or certain conditions required for the vehicle such as limiting the changes, time aspects with horsepower requirements, etc. (Brooks [0181]). Furthermore, the brake system of Brooks includes asynchronous 268 brake systems include the conduit and holding pressure able to be separately 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/KYLE T JOHNSON/Examiner, Art Unit 3664                      
                                                                                                                                                                                  Conferees:
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664    
                                                                                                                                                                                                    /JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.